UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: APRIL 2009 Commission File No:001-13922 PETRO-CANADA (Name of registrant) 150 - 6th Avenue S.W. Calgary, Alberta Canada T2P 3E3 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F_Form 40-FX Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNoX If "Yes" is marked, indicate the file number assigned to the registrant in connection with Rule 12g3-2(b):82- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PETRO-CANADA Date:April 28, 2009 /s/ Hugh L. Hooker Name:Hugh L. Hooker Title:Chief Compliance Officer, Corporate Secretary, Associate General Counsel Exhibit Index 99.1Management's Discussion and Analysis for the Three Months Ended March 31, 2009 99.2Certification Pursuant to Section 302 of the Sarbanes-Oxley Act 99.3Certification Pursuant to Section 906 of the Sarbanes-Oxley Act
